DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 12 objected to because of the following informalities:  
1. In regards to claim 4, “configured to” is repetitive and needs to be deleted. 
2. In regards to claim 12, “wherein on one” appears to be “wherein the one”. Please correct the typographical error. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraeling et al (US 2019/0149715) in view of Stoupis et al (US 20160147209).

	Per claim 1, Kraeling teaches a system, comprising (abstract and Fig. 1 teaches a system for detecting a voltage source in proximity to a user): 
a device configured to control power to an electrical component [of an electrical power distribution system] (0032, 0055-0056 teaches a backend system/device controlling power to a voltage source); 
a voltage detection device configured to detect a presence of a voltage within a distance (0029-0033 teaches a wearable voltage detection device detects active voltage in its proximity); and 
a control system configured to control one or more operations of the device, and wherein the control system is configured to perform operations comprising (0055-0056 teaches backend device configured to control operation of the voltage source): 
receiving location information via a receiver communicatively coupled to the control system, wherein the location information is transmitted by the voltage detection device in response to detecting that the presence of the voltage is within the distance, and wherein the location information corresponds to the electrical component (0032, 0035 voltage detection device capable of detecting voltage proximate the device and sending the sensed data to a backend system and 0053 teaches the backend system receives sensed data from sensors in regards to location and proximity of the detected voltage); and 
adjusting one or more operations of the device based on at least in part of the location information (0055-0056 teaches the backend system is capable of adjusting operation of the device by de-energizing a circuit of the system along with other different operations).  
	Kraeling teaches detecting voltage in voltage source but does not explicitly teach the invention or the controlling of the power is in a power distribution system such as controlling power to an electrical component of an electrical power distribution system. 
Although it can be argued that Kareling’s method of detecting voltage in a voltage source can indeed be in a power distribution system since both are in the same field of endeavor, but, examiner will bring in Stoupis that teaches methods and system for monitoring of a power distribution system (abstract). Stoupis further teaches a device configured to control power to an electrical component of an electrical power distribution system and having a control system controlling the operation of the power distribution system (Fig. 1, paragraph 0014 teaches mobile phone, mobile inspection device 108 and a mobile control station 110 in communication with a power distribution system and 

	Per claim 2, Kraeling teaches wherein the voltage detection device is a wearable device configured to be worn by a user (Fig. 3 and paragraph 0029 teaches wearable device).  
	
	Per claim 3, Kraeling teaches wherein the voltage detection device comprises a voltage detector configured to detect the presence of the voltage within the distance based on an 22electrical current that associated with an electro-magnetic field measurement using an induced current (abstract teaches and 0014 teaches antenna configured to generate a signal when electromagnetic radiation is sensed. 0035 teaches detecting voltage within a distance from the device/worker).  

	Per claim 4, Kraeling teaches wherein the voltage detection device comprises a location sensor configured to configured to acquire the location information associated with the voltage detection device (0032 and 0034 teaches location sensors that can detect location of the voltage).  

wherein the location sensor comprises a global positioning system (GPS) sensor (paragraph 0034).  

	Per claim 7, Kraeling teaches wherein the voltage detection device comprises a transmitter configured to transmit the location information to the receiver communicatively coupled to the control system (0033, 0042 and 0053 teaches the voltage detection device can transmit the sensed date using a transmitter to a backend system. Backend system is capable of receiving that sensed information). 

	Per claim 8, Kraeling teaches wherein the voltage detection device is configured to output one or more warnings via one or more display outputs, one or more haptic outputs, and one or more audio outputs, or any combination thereof (0043 teaches audio and haptic), wherein the one or more warnings are representative of the distance, an orientation of a user relative to the presence of the voltage detected by the voltage detection device, one or more preventive 23actions performed by the device, and one or more recommendations for the user to implement to increase the distance, or any combination thereof (0017 teaches users to move from the event by a reasonable distance. 0056 teaches de-energizing a circuit in the location (preventive action)).  

	Per claim 9, see rejection of claim 1 and further see paragraph 0090 that teaches readable medium comprising computer executable instructions to cause at least one processor to perform. 

cause the at least one processor to change a time setting for the electrical component in response to the location information indicating that the voltage detection device is within the distance of the electrical component.
	Since Kraeling already teaches different ways of adjusting one or more operations of the device based on location, examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary skill to change other operation parameters of the device such as time setting, as changing a time setting of a device in power distribution system is well-known teaching. The rational would be to minimize the voltage flowing near the users by changing time setting of some of the controllers of the device to further protect the users nearby from danger. 

	Per claim 11, Kraeling teaches configured to cause the at least one processor to receive additional location information associated with a plurality of additional voltage 24detection devices from the voltage detection device that is configured to couple to the plurality of additional voltage detection devices (paragraph 0032 and 0035 and further rejection of claim 1 above teaches receive location information associated with a voltage detection device. 0053 teaches once the backend system receives location and sensed information and based on analyzing the signal, can alert other users based on their location. So backend system is capable of communicating with plurality of users .

	
	Per claim 12, Kraeling teaches configured to cause the at least one processor to perform the operations comprising: identifying the device based on the location information (0032 and 0051 teaches identifying based on location information); and transmitting the location information to a plurality of control systems, wherein on one of the plurality of control systems is configured to adjust one or more settings of a device configured to control power output to the electrical line (0052, 0056 and 0042 teaches transmitting the sensed data and location information to a backend system, remote device, or other devices nearby. The backend system is capable of de-energizing (adjust one or more settings) a circuit based on the received information.  

	Per claim 13, Kraeling teaches configured to cause the at least one processor to send the location information to an additional control system (0052, 0056 and 0042 teaches transmitting the sensed data and location information to a backend system, remote device, or other devices nearby).
	
Per claim 14, Kraeling teaches wherein the one or more operations comprise opening a circuit breaker to stop outputting power to the electrical line (0055-0056 teaches the backend system is capable of adjusting operation of the device by de-.  

	Per claim 15, Kraeling in rejection of claim 1 teaches the backend system is capable of adjusting/controlling operation of a circuit to minimize danger such as de-energizing a circuit. But Kraeling doesn’t explicitly teach adjusting the one or more operations comprise reducing one or more time settings associating with tripping the device.
Since Kraeling already teaches different ways of adjusting one or more operations of the device based on location, examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary skill to reduce one or more setting associating with tripping the device, as tripping the device in power distribution system to minimize voltage/danger is well-known teaching. The rational would be to minimize the voltage flowing near the users by tripping the device to reduce voltage and to further protect the users nearby from danger. 

Per claim 16, Kraeling in rejection of 1 teaches most of the limitations. Kraeling further teaches receiving, via a processor, information indicative of a presence of a voltage greater than a threshold within a distance of a voltage detection device (0029-0033 teaches a wearable voltage detection device detects active voltage in its proximity. 0052 teaches detecting sensed data and comparing it to a threshold);
 receiving, via the processor, location information associated with the voltage detection device and transmitting, via the processor, the location information to a power control system associated with the location information (0032, 0035 voltage detection device capable of detecting voltage proximate the device and sending the sensed data to a backend system and 0053 teaches the backend system receives sensed data from sensors in regards to location and proximity of the detected voltage); 
generating, via the processor, one or more alerts associated with the presence of the voltage (abstract, 0014 and 0016 teaches generating an alert via a processor of the wearable voltage detection system); 
presenting, via the processor, the one or more alerts and the power line status via one or more visualizations depicted on a display, one or more haptic outputs, one or more audio outputs, or any combination thereof (0043 teaches audio and haptic alerts).
But, Kraeling doesn’t explicitly teach receiving, via the processor, power line status information from the power control system. 
However, Stoupis teaches receiving, via the processor, power line status information from the power control system (0014 and 0019 teaches receiving via the processor of the mobile inspection device of the field worker the power line status). Therefore, before the effective filling date of the invention it would have been obvious to one of ordinary skill in the art for Kraeling to use the displaying of the power line status of Stoupis to be able to have a visual display of the status of power line voltage. The rationale is having a visual display as appose to an audio alert helps the user further understand the exact location/direction and status of voltage nearby. 

wherein the power line status information is indicative of a status of a power distribution system after one or more preventive actions have been performed in response to the detection of the voltage that is greater than the threshold (0019 and 0021 teaches displaying current status and updated status after a fault).  

Per claim 18, see rejection of claim 11-13. 
Per claim 19, see rejection of claim 15. 
Per claim 20, see rejection of claim 14. 


 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraeling et al (US 2019/0149715) and Stoupis et al (US 20160147209) as applied to claim 1 and 16 and further in view of Yeoman (US 2010/0330952).

	Per claim 5, Kraeling in rejection of claim 1 teaches location information. But, Kraeling in view of Stoupis doesn’t explicitly teach location information comprises a latitude, a longitude, an accuracy, an altitude, a speed, and a direction.  
	It’s well-known that latitude, a longitude, an accuracy, an altitude, a speed, and a direction falls under location information and is not a novel feature. 
However, examiner will bring in Yeoman that teaches a location information comprises of a latitude, a longitude, an accuracy, an altitude, a speed, and a direction (Paragraph 0063 of Yeoman teaches an alerting device of a mobile device that includes latitude, a longitude, an accuracy, an altitude, a speed, and a direction falls under location information and it’s a necessary aspect of the location information to better track a direction/location of a sensed data. It would be obvious for Kraeling to include latitude, a longitude, an accuracy, an altitude, a speed, and a direction in his sensed location information to better track/detect location and direction of the voltage source. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rachakonda et al (US 2017/0205454), paragraph 0010 teaches wearable electric field sensor to detect voltage in proximity of a user wearing the sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685